DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/23/2020, in which claims 8 – 9,  15 - 6, and 20 was amended, and claims 8 – 11, 14 – 17, and 20 was presented for further examination.
3.	Claims 8 – 11, 14 – 17, and 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Response to Arguments
5.	Applicant's arguments filed 7/1/2020 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
6.1	As per amended claim 8, applicant argues in substance in pages 6 – 10 that Nevolin (US 2017/0185629 A1) and Christian et al (US 2015/0092550 A1) does not 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Nevolin (US 2017/0185629 A1), Christian et al (US 2015/0092550 A1), and Crawford et al (US 2017/0154039 A1) specifically disclose each and every feature of claim 1 including the features of assign a connector service between the non-POSIX compatible distributed file system, wherein the connector service redirects the request to perform the I/O operation to the POSIX compatible distributed file system (Crawford: para.[0006], para.[0033], and para.[0037]).
	Crawford discloses a distributed file system that is configure to store data in a General Parallel File system (GPFS) and interface with a HADOOP Distributed File system (HDFS) (see para.[0006]). The procedure enable HADOOP client to access a GPFS (see para.[0007]). A read or write request that includes the filename of the HDFS (non-POSIX) is send from HADOOP client to a NameNode. The NameNode includes a HDFS-to-GPFS command converter that translates HDFS call into GPFS (i.e. POSIX) system query. The HADOOP client request is translated in the NameNode by command converter into GPFS filename to retrieve the GPFS filename and provide the GPFS file as a response to the requesting entity (see para.[0033] and para.[0037]). It can be inferred from Crawford disclosure that NameNode serve as connector between NON-POSIX file system and POSIX file system because it contains the command converter that translate the HDFS file request to GPFS response.
Christian discloses a system for capturing data packet into POSIX compliant file system and making them available to operation performed in non-POSIX compliant file system (see para.[0013]). The captured data packet are assign to a block locations in a POSIX compliant file system but also provide a support for non-POSIX file system (see para.[0022]). The system establish a connection from non-POSIX compliant file to the POSIX-compliant file system through access window. An access window capture the data in POSIX-compliant file system and it contains an interface which provide a connection between POSIX compliant file system and non-POSIX compliant file system (see para.[0023] and para.[0027]). Access window is interpreted as “connector service”. It can be inferred from Christian disclosure that access window  provide an interface for converting POSIX compliant file system to non-POSIX compliant and non-POSIX compliant file system to POSIX compliant file system for the  job to be performed in the required format.
	In conclusion, as indicated above, in Crawford, NameNode is analogous to connector in the present invention and in Christian, Access window is analogous to connector describe in the present invention because both serve as a link between the NON-POSIX file system and POSIX file system.
6.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7	Claims 8 – 11, 14 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nevolin (US 2017/0185629 A1), in view of Christian et al (US 2015/0092550 A1), and further in view of Crawford et al (US 2017/0154039 A1).
As per claim 8, Nevolin (US 2017/0185629 A1) discloses,
A computer program product comprising: a computer readable storage medium having stored thereon (para.[0139]; “a computer readable medium having computer readable code means embodied thereon”).
program instructions executable by a device to cause the device to receive a first request to perform an input/output (I/O) operation from a first virtual container configured to interface with a non-POSIX compatible distributed file system (para.[0086]; “open request 500 initially performs a test during step 510 to determine if the user has permissions to open `path_or_id”, para.[0087]; “If, however, it is determined during step 510 that the user has the permissions, then a further test is performed during step 520 to determine if mode is set to OB_MODE. If mode is set to OB_MODE”)
wherein the connector service redirects the request to perform the I/O operation to the POSIX compatible distributed file system (NOTE: para.[0092]; “If it was determined during step 520 that mode is not set to OB_MODE” and para.[0096]; “If the `mode` of `HNDL` is equal to `PL_MODE`, then a new external handle is created during step 598 and it is associated with `HDL`”). 
program instructions executable by a device to cause the device to determine a first POSIX compatible directory corresponding to a first tenant associated with the first virtual container (para.[0096]; “If the `mode` of `HNDL` is equal to `PL_MODE`, then a new external handle is created during step 598 and it is associated with `HDL`” and para.[0132]; “containers may be associated with respective tenants of a multi-tenant environment of the file system”). 
wherein the first POSIX compatible directory is utilized to access a file located on a first physical node of the POSIX compatible distributed file system (para.[0112]; “POSIX-like mode is that all POSIX file access operations may be mapped to operations of the disclosed file system”).
and program instructions executable by a device to cause the device to map a path between the connector service and the file located on the first physical node of the POSIX compatible distributed file system based on the first POSIX compatible directory (para.[0071]; “where "path_or_id" is a parameter or a group of parameters, that identify an object in a namespace”, para.[0077]; “If it was determined during step 415 that the `path_or_id` does not already exist, then an empty object is created”, para.[0078]; “A lease associated with `client_id` and `path_or_id` is created during step 450. During step 455, internal and external handles are ……. the external handle is associated with the internal handle”, and para.[0096]; “If the `mode` of `HNDL` is equal to `PL_MODE`, then a new external handle is created during step 598 and it is associated with `HDL`”). 
	Nevolin does not specifically disclose program instructions executable by a device to cause the device to assign a connector service between the non-POSIX compatible distributed file systems, wherein the connector service redirects the request to perform the I/O operation on the non-POSIX compatible distributed file system to the POSIX compatible distributed file system.
	However, Christian et al (US 2015/0092550 A1) in an analogous art discloses,
program instructions executable by a device to cause the device to assign a connector service between the non-POSIX compatible distributed file system (para.[0023]; “access window is embodied by a POSIX-compliant interface to the POSIX-compliant UNIX file system and it also includes a second interface to the non-POSIX-compliant Distributed File System”  and para.[0027]; “Since the batch jobs are run form a non-POSIX-compliant Distributed File System, corresponding connections between the file systems are provided. Access windows and other interfaces are suitable for making such connections”, thus, access window is interpreted as “connector service”).
wherein the connector service redirects the request to perform the I/O operation on the non-POSIX compatible distributed file system to the POSIX compatible distributed file system (NOTE: claim 19; “access window comprises a POSIX-compliant interface to said POSIX-compliant UNIX file system and a second interface to said nonPOSIX-compliant Distributed File System”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Christian into Nevolin to used network access services of the system of Christian in the system of Nevolin through external network to provide a secure communication in a file distribution environment.
	Christian discloses an access window that provides an interface for both non-POSIX and POSIX file system and enable connection to be establish from non-POSIX compliant Distributed filed system to POSIX compliant distributed file system, However, to explicitly explained the process of redirect a request to perform I/O operation on non-POSIX compliant file system to POSIX compliant file system,	Crawford et al (US 2017/0154039 A1) in an analogous art discloses,
wherein the connector service redirects the request to perform the I/O operation on the non-POSIX compatible distributed file system to the POSIX compatible distributed file system (para.[0006]; “Node is configured to convert an HDFS (i.e.NON-POSIX) command from the client into a GPFS (i.e. POSIX) command, apply the GPFS (i.e. POSIX) command to the GPFS to access a GPFS file”, para.[0033]; “the client node 261 includes a client JAVA virtual machine (JVM) 401, which includes the client 221, which interacts with a Distributed File System (DFS) 402 and a DFS output stream”, and para.[0046]; “HDFS file open API to send a read request or a write (i.e. I/O) request to the NameNode …… a HDFS-to-GPFS command converter 911 that translates the HDFS (i.e.NON-POSIX) API call into a GPFS (i.e. POSIX)  system query that enables the NameNode 901 to craft a response …….NameNode 901 applies the GPFS system query (e.g., a write or a read) to the GPFS 320 to determine identifiers of the DataNodes storing data associated with the read or the write …..NameNode 901 applies the GPFS system query (e.g., a write or a read) to the GPFS 320 to determine identifiers of the DataNodes storing data associated with the read or the write”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate converter for translating non-POSIX operation into POSIX operation of the system of Crawford into uniform interface for accessing the object file system and POSIX file system and the batch job processing in a non-POSIX and POSIX environment of the system of Christian for enabling user to perform an operation on a file that might not be possible  on the cloud storage system.

As per claim 9, the rejection of claim 8 is incorporated and further Nevolin (US 2017/0185629 A1) discloses,
further comprising: program instructions executable by a device to cause the device to receive a second request to perform an I/O operation from a second virtual container configured to interface with the non-POSIX compatible distributed file system (para.[0086]; “open request 500 initially performs a test during step 510 to determine if the user has permissions to open `path_or_id” and para.[0087]; “If, however, it is determined during step 510 that the user has the permissions, then a further test is performed during step 520 to determine if mode is set to OB_MODE. If mode is set to OB_MODE”).
program instructions executable by a device to cause the device to determine a second POSIX compatible directory corresponding to a second tenant associated with the second virtual container (para.[0096]; “If the `mode` of `HNDL` is equal to `PL_MODE`, then a new external handle is created during step 598 and it is associated with `HDL`” and para.[0132]; “containers may be associated with respective tenants of a multi-tenant environment of the file system”) 
wherein the second POSIX compatible directory is utilized to access a file located on a second physical node of the POSIX compatible distributed file system (para.[0112]; “POSIX-like mode is that all POSIX file access operations may be mapped to operations of the disclosed file system”).
and program instructions executable by a device to cause the device to map a path between the connector service and the file located on the second physical node of the POSIX compatible distributed file system based on the second POSIX compatible directory (para.[0071]; “where "path_or_id" is a parameter or a group of parameters, that identify an object in a namespace”, para.[0077]; “If it was determined during step 415 that the `path_or_id` does not already exist, then an empty object is created”, para.[0078]; “A lease associated with `client_id` and `path_or_id` is created during step 450. During step 455, internal and external handles are ……. the external handle is associated with the internal handle”, and para.[0096]; “If the `mode` of `HNDL` is equal to `PL_MODE`, then a new external handle is created during step 598 and it is associated with `HDL`”).
Crawford et al (US 2017/0154039 A1) discloses,
program instructions to redirect, based on the connector service between the non-POSIX distributed file system and the POSIX compatible distributed file system, the second request to perform the I/O operation on the non-POSIX compatible distributed file system to the POSIX compatible distributed file system (para.[0006]; “Node is configured to convert an HDFS (i.e.NON-POSIX) command from the client into a GPFS (i.e. POSIX) command, apply the GPFS (i.e. POSIX) command to the GPFS to access a GPFS file”, para.[0033]; “the client node 261 includes a client JAVA virtual machine (JVM) 401, which includes the client 221, which interacts with a Distributed File System (DFS) 402 and a DFS output stream”, and para.[0046]; “HDFS file open API to send a read request or a write request to the NameNode …… a HDFS-to-GPFS command converter 911 that translates the HDFS API call into a GPFS system query that enables the NameNode 901 to craft a response”).
	Claim 9 depends on claim 8, thus, the motivation of claim 8 is applied to claim 9.

As per claim 10, the rejection of claim 9 is incorporated and further Nevolin (US 2017/0185629 A1) discloses,
wherein the second physical node is the first physical node (para.[0132]; “containers can be used to implement respective compute nodes or cloud storage nodes of a cloud computing and storage system”).  

As per claim 11, the rejection of claim 8 is incorporated and further Nevolin (US 2017/0185629 A1) discloses,
further comprising: program instructions executable by a device to cause the device to process the first request from the first virtual container to perform the I/O operation on the file located on the first physical node of the POSIX compatible distributed file system (para.[0019]; “file system 100 provides data access in an object-based manner, as well as legacy POSIX-style access”).
and program instructions executable by a device to cause the device to generate a first result to the first request, wherein the first result is selected from a group consisting of: a new data entry, and a message with a set of data (para.[0120]; “some arithmetic calculations may be made at each read or write request executed in POSIX-like mode”).

As per claim 14, the rejection of claim 8 is incorporated and further Christian et al (US 2015/0092550 A1) discloses,
wherein the first non-POSIX compatible distributed file system is an Apache Hadoop Distributed File System ("HDFS") (para.[0011]; “cluster that is configured to run both POSIX-compliant and non-POSIX-compliant (e.g., HDFS) file systems”).
Claim 14 depends on claim 8, thus, the motivation of claim 8 is applied to claim 14.

Claims 15 – 17 and 20 are system claim corresponding to computer program product claims 8 – 11 and 14 respectively, and rejected under the same reason set forth in connection to the rejection of claims 8 – 11 and 14 respectively above.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE:  Systems and methods for real-time file storage and retrieval, US 10,489,186 B1 authors: Stevens et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/23/2021